                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:20-CV-00482-KDB-DSC

        JOHNATHAN S. HENSLEY,

                Plaintiff,

                v.                                               ORDER

        CITY OF CHARLOTTE,

                Defendant.



       THIS MATTER is before the Court on Plaintiff’s Motion for Preliminary Injunction (Doc.

No. 16). The Court has carefully considered this motion and the parties’ briefs and exhibits. For

the reasons discussed briefly below, the Court will DENY the motion without prejudice.

       In this action, Plaintiff asserts that Defendant City of Charlotte (the “City”) has violated

the Driver’s Privacy Protection Act, 18 U.S.C. § 2721, et seq. (“DPPA”) by making vehicle

accident reports containing the Plaintiff’s and putative class members’ “personal information” (as

that term is defined in the DPPA) publicly available without requiring that those viewing the

reports establish a permitted purpose under the statute. In the motion before the Court, Plaintiff

asks that the Court enjoin the City from continuing to make accident reports available to the public

absent redaction of the protected information or a permissible purpose. See Gaston v. LexisNexis

Risk Solutions, Inc., No. 5:16-cv-00009-KDB-DCK, 2020 WL 5235340, at *17 (W.D.N.C. Sept.

2, 2020).

       In response, the City challenges Plaintiff’s action on numerous grounds, including whether

Plaintiff has standing, the City is a “person” who can be sued in a private action under the DPPA,

and Plaintiff has otherwise established an entitlement to a preliminary injunction under the

                                                     1

      Case 3:20-cv-00482-KDB-DSC Document 23 Filed 12/01/20 Page 1 of 3
governing standard. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Significantly,

the City has also filed an affidavit representing to the Court that it is “no longer making DMV-349

accident reports containing DPPA protected personal information available to the public.” See

Doc. No. 20 at 9-10; Doc. No. 20-1.

       A preliminary injunction, which adjudges the rights and obligations of the parties with just

a limited record, is an extraordinary remedy that should be ordered only when necessary to

preserve the status quo or prevent continuing unlawful and harmful conduct. See Munaf v. Geren,

553 U.S. 674, 689 (2008); Scotts Co. v. United Industries Corp., 315 F.3d 264, 272 (4th Cir. 2002).

Accordingly, in light of the City’s decision to cease providing public access to the accident reports

at issue, the Court declines to order a preliminary injunction or reach the merits of the substantial

issues raised by the parties concerning the viability of this action going forward. However, should

the City resume its earlier practice of making accident reports available without redaction of

personal information or a permissible purpose under the DPPA, then Plaintiff may promptly

reapply for a Preliminary Injunction.

       NOW THEREFORE IT IS ORDERED THAT:

           1. Plaintiff’s Motion for Preliminary Injunction (Doc. No. 16) is DENIED without

               prejudice; and

           2. This case shall proceed towards a decision on the merits in the absence of a

               voluntary resolution of the dispute among the parties.1




1 The parties are directed to consider participating in a prompt early mediation of this action to
determine what, if anything, is left in dispute given the City’s decision to cease making the accident
reports available to the public (without redaction or a permissible statutory purpose).
                                                      2

      Case 3:20-cv-00482-KDB-DSC Document 23 Filed 12/01/20 Page 2 of 3
SO ORDERED ADJUDGED AND DECREED.




                    Signed: November 30, 2020
             2020




                                       3

Case 3:20-cv-00482-KDB-DSC Document 23 Filed 12/01/20 Page 3 of 3
